IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Cargill Meat Solutions,                 :
                          Petitioner    :
                                        :
            v.                          :   No. 462 C.D. 2021
                                        :   Submitted: January 28, 2022
Kathaleen Johnson                       :
(Workers’ Compensation Appeal           :
Board),                                 :
                       Respondent       :

BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge
            HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE DUMAS                                               FILED: May 4, 2022

            Cargill Meat Solutions (Employer) has petitioned this Court to review
an adjudication of the Workers’ Compensation Appeal Board (Board), affirming the
decision of the Workers’ Compensation Judge (WCJ) to deny Employer’s Petition
to Suspend Compensation Benefits (Suspension Petition). Relying on this Court’s
recent decision in Philips Respironics v. Workers’ Compensation Appeal Board
(Mika), 232 A.3d 1019 (Pa. Cmwlth.), appeal denied sub nom. Respironics v.
Workers’ Compensation Appeal Board (Mika), 242 A.3d 631 (Pa. 2020) (Philips
Respironics), Employer asserts that Kathaleen Johnson (Claimant) is ineligible for
benefits because she voluntarily left the workforce. After review, we conclude that
Employer’s reliance upon Philips Respironics is misplaced. Moreover, because
substantial evidence supports the WCJ’s decision that Claimant did not voluntarily
leave the workforce, we affirm.
                                        Background
              Claimant worked for Employer for 12 years. On June 15, 2015,
Claimant suffered a work-related injury, diagnosed as a tear to her left rotator cuff.
Claimant continued to work but was eventually terminated by Employer on May 31,
2017. A WCJ awarded Claimant total disability benefits as of June 1, 2017.
              Thereafter, Employer sought to suspend Claimant’s benefits, asserting
that she had voluntarily withdrawn from the workforce.                 Suspension Petition,
2/13/20.1 At a hearing for Employer’s petition, Claimant testified that she continues
to experience pain that hinders her completion of daily activities, such as lifting
laundry and washing dishes. Although Claimant acknowledged that her physician,
Dr. Anthony J. Grippo, had released her to work with certain restrictions, she had
been unable to secure employment within those restrictions. According to Claimant,
but for her injury and subsequent termination, she would have continued to work.
In addition to benefits from Employer, Claimant receives Social Security Disability
(SSDI) benefits.      See generally Notes of Testimony, 2/13/20.               Claimant also
presented deposition testimony from Dr. Grippo, who confirmed that Claimant
requires permanent work restrictions due to her injury. See Deposition of Dr.
Grippo, 6/3/20, at 15-21.
              The WCJ credited Claimant’s testimony in its entirety but specifically
credited her testimony that “she would have continued working but-for the work
related injury and subsequent involuntary discharge[.]” WCJ Decision, 7/24/2020,
Finding of Fact (FOF) 10. Based on the evidence presented, the WCJ denied
Employer’s Suspension Petition.          Id., Conclusion of Law (COL) 3. Employer

       1
          On October 17, 2019, Employer also sought to terminate Claimant’s benefits, alleging
that she had fully recovered. Termination Petition, 10/17/2019. The WCJ denied the petition, and
Employer has not appealed the decision.


                                               2
appealed to the Board, which affirmed, concluding that based on the credited
evidence, Employer did not establish that Claimant had voluntarily removed herself
from the workforce. Board Opinion, 3/31/2021, at 5.
                               Employer’s Claim on Appeal
               On appeal to this Court, Employer asserts that the WCJ erred when he
determined that Employer had failed to establish that Claimant had retired or
voluntarily left the workforce. Employer’s Br. at 10. According to Employer,
Claimant testified that she has not looked for work since 2017; that she is currently
on SSDI; and that she did not plan on returning to work. Id. at 12. With this
evidence, Employer concludes, it met its burden to prove that Claimant had
voluntarily left the workforce for personal or financial reasons. See generally id.
(citing in support Philips Respironics).
                                          Discussion2
               “[D]isability benefits must be suspended when a claimant voluntarily
leaves the labor market upon retirement.” Philips Respironics, 232 A.3d at 1021
(citation omitted). However, in seeking to suspend disability benefits to a claimant,
an employer bears the initial burden of proving that the claimant has voluntarily left
the workforce. City of Pittsburgh v. Workers’ Comp. Appeal Bd. (Robinson), 67
A.3d 1194, 1209 (Pa. 2013) (City of Pittsburgh). Only after the employer has met
this initial burden does the claimant incur any evidentiary burden of proof. Id. at
1209-10; see also, e.g., Philips Respironics, 232 A.3d at 1021 (“For disability

       2
         Our review is limited to determining “whether there has been a violation of constitutional
rights, whether errors of law have been committed, whether board procedures were violated, or
whether necessary findings of fact are supported by substantial evidence.” Bryn Mawr
Landscaping Co. v. Workers’ Comp. Appeal Bd. (Cruz-Tenorio), 219 A.3d 1244, 1252 n.5 (Pa.
Cmwlth. 2019) (citation omitted). Substantial evidence is relevant evidence that a reasonable
person may accept as adequate to support a finding. City of Philadelphia v. Workers’ Comp. Appeal
Bd. (Kriebel), 29 A.3d 762 (Pa. 2011).


                                                3
compensation to continue following retirement, a claimant must show that he is
seeking employment after retirement or that he was forced into retirement because
of his work-related injury.”).
             “[T]he factfinder must evaluate all of the relevant evidence in
determining whether a worker has retired from the workforce.” City of Pittsburgh,
67 A.3d at 1209. Thus, for example, whether a claimant has elected to receive a
pension is probative but not conclusive of a claimant's desire to leave the workforce.
See id. at 1205-06 (rejecting an employer’s argument that acceptance of a disability
pension created a rebuttable presumption of retirement); Keene v. Workers’ Comp.
Appeal Bd. (Ogden Corp.), 92 A.3d 897, 901 (Pa. Cmwlth. 2014). Indeed, this Court
has noted that “the receipt of [SSDI] could be evidence that a claimant's work injury
forced him or her out of the labor market.” Burks v. Workers’ Comp. Appeal Bd.
(City of Pittsburgh), 36 A.3d 639, 642-43 (Pa. Cmwlth. 2012) (citation omitted).
             Initially, we observe that Employer’s reliance on Philips Respironics is
misplaced. In that case, a claimant suffered a work-related injury leaving him unable
to perform his prior job. Philips Respironics, 232 A.3d at 1020. Although the
claimant secured a modified-duty position, he later resigned for financial reasons
unrelated to his injury. Id. at 1021. Under these circumstances, a panel of this Court
suspended the claimant’s disability benefits because the claimant had not proven that
“he [was] seeking employment after retirement or that he was forced into retirement
because of his work-related injury.” Id.
             Importantly, we were not concerned with the employer’s initial
evidentiary burden because there was no dispute that the claimant had voluntarily
left the workforce. Id. at 1024 (characterizing the claimant’s voluntary withdrawal
from the workforce as unequivocal). Rather, our inquiry focused on the claimant’s



                                           4
subsequent burden to prove that he remained entitled to disability benefits. Id. In
directing our attention to this case, Employer has collapsed the sequential approach
to our analysis and ignored the shifting evidentiary burdens recognized by our
Supreme Court. City of Pittsburgh, 67 A.3d at 1209-10.
               Here, the question whether Claimant had voluntarily left the workforce
was contested and squarely before the WCJ. Thus, it was Employer’s initial burden
to demonstrate that Claimant had voluntarily left the workforce. Id. Employer
offered no evidence to meet this burden other than Claimant’s testimony. In
reviewing the totality of the circumstances, the WCJ considered Claimant’s lengthy
service with Employer; that she had continued to work after her injury, even beyond
her physical limitations; that she had not resigned but was terminated by Employer;
that her disability was permanent; that she had nonetheless sought employment
within her functional limitations; and that she had qualified for SSDI based on her
disability and not due to her age. WCJ Decision, FOF 10. Based on this substantial
evidence, the WCJ reasonably concluded that Employer failed in its initial burden
to prove that Claimant had voluntarily left the workforce.3
               For these reasons, we affirm.




                                     LORI A. DUMAS, Judge




       3
         To the extent that Employer highlights excerpts of Claimant’s testimony it deems
favorable to its appeal, it is well established that the WCJ serves as the factfinder. “Neither the
Board nor this Court may reweigh the evidence or the WCJ's credibility determinations.”
Allegheny Health Sys., Inc. v. Workers’ Comp. Appeal Bd. (Cochenour), 251 A.3d 467, 475 (Pa.
Cmwlth. 2021) (citation omitted).


                                                5
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Cargill Meat Solutions,                  :
                          Petitioner     :
                                         :
            v.                           :   No. 462 C.D. 2021
                                         :
Kathaleen Johnson                        :
(Workers’ Compensation Appeal            :
Board),                                  :
                       Respondent        :


                                       ORDER


            AND NOW, this 4th day of May, 2022, the Order of the Workers’
Compensation Appeal Board, dated March 31, 2021, in the above-captioned matter
is AFFIRMED.



                                LORI A. DUMAS, Judge